Porter, J.
delivered the opinion of court. The petitioner states that he placed in the hands of the defendant, an attorney at law, *250two claims, one, against David Weeks, and the . other, against John Muggah, and that he has collected from them the sum of $819 50 which j¡e refuses t0 pay over.
The defendant pleaded the general issue, and payment, a set-off of $100 for his fee, in prosecuting the suit against Muggah, and ten per cent, on the sum recovered against Wheeler.
The court below, gave judgment in favor of the plaintiff, for $250 75. The defendant appealed
One of the principal objections to the correctness of this judgment, arises out of an exception taken on the trial, to admit the claim against Weeks, because, the evidence shews, that it was not put in the defendant’s hands, by the plaintiff, as alleged in the petition, but by one Wheeler, who afterwards transferred it to the plaintiff
We are of opinion this objection cannot avail the defendant, because, the plea of payment, in the answer, waives the general issuer and admits the facts as alleged.
Another objection is, that the defendant allowed interest improperly, on a note he received in payment from Muggah, on which he, the defendant, was indorser. If he did, his re-*251inedy is against Muggah. It is proved he allowed a credit for it against the plaintiff’s claim, and whether, correctly or not, he became responsible to the plaintiff the moment that credit was given.
Baker for the plaintiff, Simon for the defendant.
The pleadings in this court, do not shew the plaintiff to have required the judgment to be amended in his favor; and the objection made to it in his argument, cannot be noticed.
It is therefore ordered, adjudged and decreed, that the judgment of the district court, be affirmed with costs.